[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                     FEBRUARY 21, 2012
                                            No. 11-14058
                                        Non-Argument Calendar            JOHN LEY
                                                                          CLERK
                                      ________________________

                               D.C. Docket No. 9:95-cr-08021-JAL-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellee,

                                                versus

THOMAS RANDOLF GLOVER,

llllllllllllllllllllllllllllllllllllllll                         Defendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (February 21, 2012)

Before CARNES, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:
      Thomas Glover filed a motion under 18 U.S.C. § 3582(c)(2) to reduce his

360-month prison sentence for dealing crack cocaine. He eventually conceded

that he was ineligible for relief under § 3582(c)(2) but filed a motion requesting

that the district court construe his § 3582(c)(2) motion as a 28 U.S.C. § 2241

habeas corpus petition. The district court denied that motion, and Glover appeals,

arguing that his § 3582(c)(2) motion “made it clear that [he] was challenging the

fact that he was guilty of being a career offender.”

                                          I.

      A jury found Glover guilty of three counts of dealing crack cocaine in

violation of 21 U.S.C. §§ 841(a)(1), 846. Based on Glover’s 1984 Florida

conviction for aggravated battery and his 1992 Florida conviction for selling crack

cocaine, the presentence investigation report determined that he was a career

offender under the sentencing guidelines. As such, and because he was subject to

a maximum life sentence for each of his current convictions, the PSR

recommended a total offense level of 37. Combined with Glover’s criminal

history category of VI, his applicable guidelines range was 360 months to life.

Glover did not object to his career offender status, and the district court sentenced

him to 360 months imprisonment on each count, with all to run concurrently. We

affirmed Glover’s conviction on direct appeal. United States v. Glover, No. 97-

                                          2
4982 (11th Cir. July 6, 1998).

      Over the course of the next six years, Glover filed three 28 U.S.C. § 2255

motions to vacate, set aside, or correct his sentence. He did not challenge the

district court’s finding that he was a career offender under the guidelines in any of

those motions, and the court dismissed each one.

      In February 2010, Glover filed a pro se motion requesting a reduction of his

prison sentence under 18 U.S.C. § 3582(c)(2) based on retroactive guidelines

amendments concerning crack cocaine. He attached the following handwritten

note to his motion: “I am request for a attorney because my 198[4] aggravated

battery is not crimes of violence.” After the court appointed counsel, Glover

conceded that he was not entitled to relief under § 3582(c)(2) because his

guidelines range was based on his status as a career offender and not on the

amount of drugs distributed in his drug deals. See United States v. Moore, 541

F.3d 1323, 1330 (11th Cir. 2008).

      Glover then filed a motion requesting that the district court construe his §

3582(c)(2) motion as a 28 U.S.C. § 2241 habeas corpus petition so that he could

challenge the district court’s finding that he was a career offender under the

guidelines. The career offender enhancement requires that “the defendant has at

least two prior felony convictions of either a crime of violence or a controlled

                                          3
substance offense.” United States Sentencing Guidelines § 4B1.1(a) (Nov. 1996).

He argued that he was not a career offender because his 1984 Florida conviction

for aggravated battery was not a crime of violence. The court denied his motion,

and this appeal followed.

                                         II.

      We review de novo the availability of habeas relief under 28 U.S.C. § 2241.

Dohrmann v. United States, 442 F.3d 1279, 1280 (11th Cir. 2006). “Typically,

collateral attacks on the validity of a federal sentence must be brought under [28

U.S.C.] § 2255.” Darby v. Hawk-Sawyer, 405 F.3d 942, 944 (11th Cir. 2005) (per

curiam). “When a prisoner has previously filed a § 2255 motion . . . , he must

apply for and receive permission from us before filing a successive § 2255

motion.” Id. at 945; see 28 U.S.C. § 2255(h). But § 2255 permits a federal

prisoner to file a 28 U.S.C. § 2241 habeas corpus petition if an otherwise available

remedy under § 2255 is “inadequate or ineffective to test the legality of his

detention.” 28 U.S.C. § 2255(e). “[C]onsequently, a petitioner who has filed and

been denied a previous § 2255 motion may not circumvent the successive motion

restrictions simply by filing a petition under § 2241.” Darby, 405 F.3d at 945.

      The district court did not err in refusing to construe the § 3582(c)(2) motion

as a § 2241 habeas corpus petition because Glover was not entitled to file such a

                                          4
petition. As he concedes, our decision in Gilbert v. United States, 640 F.3d 1293

(11th Cir. 2011) (en banc), forecloses his claim. In Gilbert, we held that § 2255(e)

does not permit a “federal prisoner to challenge his sentence in a 28 U.S.C. § 2241

[habeas corpus] petition when he cannot raise that challenge in a § 2255 motion

because of the § 2255(h) bar against second and successive motions.” Glover

could not challenge his sentence based on his career offender status in a § 2255

motion because we have not granted him permission to file what would be his

fourth § 2255 motion. He thus cannot raise that same challenge in a § 2241

habeas corpus petition.

      Glover also argues that the district court erred because it denied his motion

for an evidentiary hearing to determine whether his aggravated battery conviction

was a crime of violence. Because Glover was not entitled to file a § 2241 habeas

corpus petition challenging his sentence, the district court did not abuse its

discretion in denying the motion to hold an evidentiary hearing.

      AFFIRMED.




                                          5